Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”) is entered
into as of July 19, 2007 between GULFPORT ENERGY CORPORATION, a Delaware
corporation (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually a “Lender”), and BANK OF AMERICA,
N.A., a national banking association, as a Lender and as Administrative Agent
(in such latter capacity, “Agent”). Capitalized terms used but not defined in
this Second Amendment have the meaning given them in the Credit Agreement
(defined below).

RECITALS

A. Borrower, Lenders and Agent entered into that certain Credit Agreement dated
as of March 11, 2005 (as amended by the First Amendment to Credit Agreement
dated March 20, 2007, and as may be further amended, restated or supplemented
from time to time, the “Credit Agreement”).

B. Borrower, Lenders and Agent have agreed to amend the Credit Agreement,
subject to the terms and conditions of this Second Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:

1. Amendments to Credit Agreement. Section 1.01 of the Credit Agreement is
hereby amended by adding the following definition in its proper alphabetical
order:

“Second Amendment” means the Second Amendment to Credit Agreement dated as of
July 19, 2007 between Borrower, Lenders and Agent.

2. Schedules. Schedule 2.01 (Commitments and Pro Rata Shares) to the Credit
Agreement is hereby deleted and replaced in its entirety with Schedule 2.01
attached to this Second Amendment.

3. Borrowing Base. The parties agree that the Borrowing Base in effect as of
July 16, 2007 is equal to $60,000,000.

4. Conditions. This Second Amendment shall be effective once (a) this Second
Amendment has been executed and delivered by Borrower, Lenders and Agent, (b) a
replacement Note is executed by Borrower and delivered to Bank of America, N.A.
in form and substance satisfactory to Bank of America, N.A., (c) an Officer’s
Certificate from Borrower certifying as to incumbency of officers, no changes to
certificate of incorporation and bylaws since the date of the certificate
delivered in connection with the Credit Agreement, and resolutions adopted by
the Board of Directors authorizing this Amendment, and (d) such other documents
as Agent may reasonably request.

5. Representations and Warranties. Borrower represents and warrants to Lenders
and Agent that (a) it possesses all requisite power and authority to execute,
deliver and comply



--------------------------------------------------------------------------------

with the terms of this Second Amendment, (b) this Second Amendment has been duly
authorized and approved by all requisite corporate action on the part of the
Borrower, (c) no other consent of any Person (other than Lenders and Agent) is
required for this Second Amendment to be effective, (d) the execution and
delivery of this Second Amendment does not violate its organizational documents,
(e) the representations and warranties in each Loan Document to which it is a
party are true and correct in all material respects on and as of the date of
this Second Amendment as though made on the date of this Second Amendment
(except to the extent that such representations and warranties speak to a
specific date or to the extent additional matters have been disclosed to Lenders
and Agent in writing), (f) it is in full compliance with all covenants and
agreements contained in each Loan Document to which it is a party, and (g) no
Event of Default or Default has occurred and is continuing. The representations
and warranties made in this Second Amendment shall survive the execution and
delivery of this Second Amendment. No investigation by Lenders or Agent is
required for Lenders or Agent to rely on the representations and warranties in
this Second Amendment.

6. Scope of Amendment; Reaffirmation; Release. All references to the Credit
Agreement shall refer to the Credit Agreement as amended by this Second
Amendment. Except as affected by this Second Amendment, the Loan Documents are
unchanged and continue in full force and effect. However, in the event of any
inconsistency between the terms of the Credit Agreement (as amended by this
Second Amendment) and any other Loan Document, the terms of the Credit Agreement
shall control and such other document shall be deemed to be amended to conform
to the terms of the Credit Agreement. Borrower hereby reaffirms its obligations
under the Loan Documents to which it is a party to and agrees that all Loan
Documents to which it is a party to remain in full force and effect and continue
to be legal, valid, and binding obligations enforceable in accordance with their
terms (as the same are affected by this Second Amendment). Borrower hereby
releases Lenders and Agent from any liability for actions or omissions in
connection with the Credit Agreement and the other Loan Documents prior to the
date of this Second Amendment.

7. Miscellaneous.

(a) No Waiver of Defaults. This Second Amendment does not constitute (i) a
waiver of, or a consent to, (A) any provision of the Credit Agreement or any
other Loan Document not expressly referred to in this Second Amendment, or
(B) any present or future violation of, or default under, any provision of the
Loan Documents, or (ii) a waiver of Lenders’ and Agent’s right to insist upon
future compliance with each term, covenant, condition and provision of the Loan
Documents.

(b) Form. Each agreement, document, instrument or other writing to be furnished
Lenders and Agent under any provision of this Second Amendment must be in form
and substance satisfactory to Lenders, Agent and their counsel.

(c) Headings. The headings and captions used in this Second Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Second Amendment, the Credit Agreement, or the other Loan Documents.

 

2



--------------------------------------------------------------------------------

(d) Costs, Expenses and Attorneys’ Fees. Borrower agrees to pay or reimburse
Lenders and Agent on demand for all its reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, and execution
of this Second Amendment, including, without limitation, the reasonable fees and
disbursements of Lenders’ and Agent’s counsel.

(e) Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of each of the undersigned and their respective successors
and permitted assigns.

(f) Multiple Counterparts. This Second Amendment may be executed in any number
of counterparts with the same effect as if all signatories had signed the same
document. All counterparts must be construed together to constitute one and the
same instrument. This Second Amendment may be transmitted and signed by
facsimile or by portable document format (PDF). The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually-signed originals and shall be binding on Borrower,
Lenders and Agent. Lenders and Agent may also require that any such documents
and signatures be confirmed by a manually-signed original; provided that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile or PDF document or signature.

(g) Governing Law. This Second Amendment and the other Loan Documents must be
construed, and their performance enforced, under Texas law.

(h) Entirety. THE LOAN DOCUMENTS (AS AMENDED HEREBY) REPRESENT THE FINAL
AGREEMENT BY AND BETWEEN BORROWER, LENDERS AND AGENT AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Signatures appear on the next page.]

 

3



--------------------------------------------------------------------------------

The Second Amendment is executed as of the date set out in the preamble to this
Second Amendment.

 

BORROWER:

GULFPORT ENERGY CORPORATION

By:   /s/ Michael G. Moore   Michael G. Moore   Vice President and   Chief
Financial Officer

AGENT:

BANK OF AMERICA, N.A., as Agent

By:   /s/ Charles W. Patterson   Charles W. Patterson   Senior Vice President

LENDER:

BANK OF AMERICA, N.A., as Lender

By:   /s/ Charles W. Patterson   Charles W. Patterson   Senior Vice President

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND PRO RATA SHARES

 

Lender

 

Commitment

 

Pro Rata Share

Bank of America, N.A.

  $60,000,000   100.000000000%

Total:

  $60,000,000   100.000000000%

Schedule 2.01